Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 1-2, 6, 14-17, 21 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2018/0083738) in view of Miyake et al. (US 2005/0190720).

Regarding claim 1, Yi discloses a method implemented in a first device (Yi, Fig. 3, UE, eNB), comprising: 

beginning a predetermined RLC period comprising a time interval during which the RLC packet is repeatedly retransmitted if an acknowledgement, ACK, feedback has not been received (Yi, paragraph [0071], trigger retransmissions of missing PDUs without waiting for an explicit RLC status [prior to an RLC status report that would have occurred at the expiration of the timer]; paragraph [0073] status prohibit timer; paragraph [0077], AM RLC transmitter retransmits a RLC PDU even if the AM RLC transmitter does not receive a NACK; paragraphs [0084]-[0085], RLC entity can retransmit the RLC PDU without considering that PLC status indicating NACK is received, the number of retransmissions is configured by RRC); and 
during the predetermined RLC period (Yi, paragraph [0071], reordering timer to start… prior to the expiration of the timer; paragraph [0073] status prohibit timer; paragraphs [0084]-[0085], RLC entity can retransmit the RLC PDU without considering that PLC status indicating NACK is received, the number of retransmissions is configured by RRC): 
determining that the ACK, feedback for the RLC packet is not received from the second device (Yi, paragraph [0071], trigger retransmissions of missing PDUs without waiting for an explicit RLC status [prior to an RLC status report that would have occurred at the expiration of the timer]; paragraph [0077], AM RLC transmitter retransmits a RLC PDU even if the AM RLC transmitter does not receive a NACK; ; paragraphs [0084]-[0085], RLC entity can retransmit the RLC PDU without considering that PLC status indicating NACK is received, the number of retransmissions is configured by RRC); and 
determining that the ACK feedback for the RLC packet is not received from the second device, and retransmitting the RLC packet to the second device on the RLC layer, regardless whether a negative acknowledgement, NACK, feedback for the previously transmitted RLC packet is received from the second device (Yi, paragraph [0071], trigger retransmissions of missing PDUs without waiting for an 

Yi does not explicitly disclose that retransmitting the RLC packet to the second device is in response to missing the ACK feedback.

Miyake discloses transmitting, on a radio link control, RLC, layer, a RLC packet to a second device (Miyake, paragraph [0008], RLC transmission of a data frame over a wireless link; paragraph [0038], RLC sub layer in AM mode used to transfer data frames); 
beginning a predetermined RLC retransmission period comprising a time interval during which the RLC packet is repeatedly retransmitted if an acknowledgement, ACK, feedback has not been received (Miyake, paragraph [0038], Acknowledgement Mode, when data frame is deemed to be lost, the data frame is retransmitted according to an ARQ system; a case where receipt of a data frame is not acknowledged or where data transfer time exceed a predetermined time of an upper limit; paragraph [0044], retransmission timeout value expires, more than ten times of timeout); and 
during the predetermined RLC retransmission period (Miyake, paragraph [0038], Acknowledgement Mode, when data frame is deemed to be lost, the data frame is retransmitted according to an ARQ system; a case where receipt of a data frame is not acknowledged or where data transfer time exceed a predetermined time of an upper limit; paragraph [0044], retransmission timeout value expires, more than ten times of timeout): 

in response to determining that the ACK feedback for the RLC packet is not received from the second device, retransmitting the RLC packet to the second device on the RLC layer, regardless whether a negative acknowledgement, NACK, feedback for the previously transmitted RLC packet is received from the second device (Miyake, paragraph [0008], RLC transmission of a data frame over a wireless link; paragraph [0038], Acknowledgement Mode, when data frame is deemed to be lost, the data frame is retransmitted according to an ARQ system; a case where receipt of a data frame is not acknowledged or where data transfer time exceed a predetermined time of an upper limit; paragraph [0044], upon receipt of an acknowledgement segment, the process ends [so continuing the process means determining that no ACK has been received]; paragraph [0052], retransmission timer expires without receiving an acknowledgement, assume that the data segment has been lost, make a determination that the segment has been lost and retransmit the segment).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to retransmit the RLC packet in response to determining missing ACK feedback, in the invention of Yi.  The motivation to combine the references would have been to reduce the time between retransmissions to reduce latency.

Regarding claim 2, Yi in view of Miyake discloses the method of claim 1, wherein transmitting the RLC packet to the second device comprises: 

generating, on the MAC layer, a MAC packet from the RLC packet (Yi, Figs. 3, 6, MAC layer below RLC layer; paragraph [0039], MAC layer provides service to RLC layer via logical channel; paragraph [0053], RLC SDUs delivered to corresponding receiver RLC entity by using functionality in MAC layer); and 
repeatedly transmitting the MAC packet on the MAC layer to the second device for a predetermined number of times (Yi, paragraph [0079], number of HARQ failures reaches a configured number; paragraph [0081], number of consecutive transmission opportunities is configured by RRC; paragraph [0082], UE retransmission of RLC PDU), without waiting for a NACK feedback for a previous transmission of the MAC packet from the second device (Yi, paragraph [0077], retransmits RLC PDU even if the transmitter does not receive NACK).

Regarding claim 6, Yi in view of Miyake discloses the method of claim 2, further comprising: transmitting an indication of the predetermined number of times to the MAC layer (Yi, paragraph [0084], UL resources for retransmissions are assigned by the MAC and the number of retransmissions is configured by RRC.  The Examiner interprets that the MAC, therefore, must be informed of the number of retransmissions in order to allocate the resources to be allocated).

Claims 14 and 15 are rejected under substantially the same rationale as claims 2 and 6, respectively.

Claims 16, 17 and 20 are rejected under substantially the same rationale as claims 1, 2 and 6, respectively.  Yi further discloses a processor; and a memory coupled to the processing unit and storing instructions thereon, the instructions, when executed by the processing unit (Yi, paragraph [0109], code stored in a memory unit and executed by a processor).

Claims 29 and 30 are rejected under substantially the same rationale as claims 2 and 6, respectively.


Claims 3-5 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Miyake, and further in view of Chun et al. (US 2006/0003733).

Regarding claim 3, Yi in view of Miyake discloses the method of claim 2, wherein repeatedly transmitting the MAC packet comprises: 
selecting, at the RLC layer, one or more MAC entities from a plurality of MAC entities (Yi, paragraph [0055], one RLC entity may interact with multiple hybrid-ARQ entities).
triggering the selected one or more MAC entities on the MAC layer to repeatedly transmit the MAC packet to the second device for the predetermined number of times (Yi, paragraph [0081], number of consecutive transmission opportunities is configured by RRC; paragraph [0082], UE retransmission of RLC PDU), without waiting for a NACK feedback for a previous transmission of the MAC packet from the second device (Yi, paragraph [0077], retransmits RLC PDU even if the transmitter does not receive NACK).



Chun selecting, at the RLC layer, one or more MAC entities from a plurality of MAC entities of the first device on the MAC layer (Chun, paragraph [0002], selecting a TFC in a MAC layer such that QoS is guaranteed; paragraph [0013], Mac sublayers; RLC layer guarantees QoS; paragraph [0078], RLC layer indicates a guarantee of minimum QoS to a MAC layer).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to select, at the RLC layer, a QoS for the MAC layer.  The motivation to combine the references would have been to insure that QoS requirements are met.

Regarding claim 4, Yi in view of Miyake, and further in view of Chun discloses the method of claim 3, wherein the one or more MAC entities are selected from the plurality of MAC entities based on one or more of: 
qualities of connections between the respective plurality of MAC entities of the first device (Chun, paragraph [0002], selecting a TFC in a MAC layer such that QoS is guaranteed; paragraph [0013], Mac sublayers; RLC layer guarantees QoS; paragraph [0078], RLC layer indicates a guarantee of minimum QoS to a MAC layer) and a further MAC entity of the second device (Chun, paragraph [0020], TFTS indicated by the UTRAN), traffic loads on the connections, or a latency requirement for the RLC packet.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for the network to indicate possible TFC’s to the mobile device. The motivation to combine the references would have been for the mobile device to conform to TFC’s usable by the network.

Regarding claim 5, Yi in view of Miyake, and further in view of Chun discloses the method of claim 3, wherein the one or more MAC entities are selected from the plurality of MAC entities based on an indication of the one or more MAC entities from the second device (Chun, paragraph [0020], TFTS indicated by the UTRAN).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for the network to indicate possible TFC’s to the mobile device.  The motivation to combine the references would have been for the mobile device to conform to TFC’s usable by the network.

Claims 18-20 are rejected under substantially the same rationale as claims 3-5, respectively.

Claims 9-10 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Lee et al. (US 2015/0016318) 

Regarding claim 9, Yi discloses the method of claim 7, wherein detecting the RLC packet from the first device comprises: 
detecting, whether a MAC packet are successfully received (Yi, paragraph [0079], number of HARQ failures reaches a configured number), wherein the MAC packet is generated from the RLC packet (Yi, paragraph [0053], RLC delivers data to the receiver by using functionality in MAC and physical layers; paragraph [0094], RLC entity generates the PDU and submits it to the MAC entity) and repeatedly transmitted on a MAC layer for a predetermined number of times (Yi, paragraph [0068], maximum number of re-transmissions; paragraph [0079], number of HARQ failures reaches a configured number); 

generating, on the RLC layer, the RLC packet based on the MAC packet (Yi, Fig. 6; paragraph [0053], RLC delivers data to the receiver by using functionality in MAC and physical layers).

Yi does not explicitly disclose the HARQ detection being at the receiving MAC layer.

Lee discloses wherein detecting the RLC packet from the first device comprises: 
detecting, on a media access control, MAC, layer, whether a MAC packet are successfully received (Lee, Fig. 10, Loss of PDU7 is detected at HARQ receiver; paragraph [0071], HARQ operation at the MAC layer; paragraph [0072], PDU 5 is successfully received at the HARQ receiver, but PDU7 is not successfully received at HARQ receiver), wherein the MAC packet is generated from the RLC packet (Lee, Fig. 10, HARQ transmitter receives PDUs from the RLC transmitter; paragraph [0055], RLC entity located at the eNB delivers the RLC PDU to the MAC entity) and repeatedly transmitted on a MAC layer for a predetermined number of times (Lee, paragraph [0010], SDU retransmitted by the one or more HARQ processes; paragraph [0087], number of times of retransmission of HARQ process); 
in response to successfully receiving the MAC packet, transmitting the MAC packet from the MAC layer to the RLC layer (Lee, Fig. 10, PDU7 is detected at HARQ receiver; paragraph [0071], HARQ operation at the MAC layer; paragraph [0072], PDU 5 is successfully received at the HARQ receiver, and then delivered to the RLC receiver), without transmitting an ACK feedback for the MAC packet to the 
generating, on the RLC layer, the RLC packet based on the MAC packet (Lee, Fig. 10, HARQ transmitter receives PDUs from the RLC transmitter; paragraph [0055], RLC entity located at the eNB delivers the RLC PDU to the MAC entity; paragraph [0076], perform retransmission without receiving ACK/NACK information of the SDU).

Regarding claim 10, Yi in view of Lee discloses the method of claim 9, further comprising: 
in response to failing to successfully receipt of the MAC packet, detecting a retransmission of the MAC packet on the MAC layer (Yi, paragraph [0079], number of HARQ failures reaches a configured number) (Lee, Fig. 10, Loss of PDU7 is detected at HARQ receiver; paragraph [0071], HARQ operation at the MAC layer; paragraph [0072], PDU7 is not successfully received at HARQ receiver), without transmitting a NACK feedback for the MAC packet to the first device (Yi, paragraph [0071], trigger retransmissions of missing PDUs without waiting for an explicit status; paragraph [0077], retransmit PDU even if the transmitter does not receive a NACK) (Lee, paragraph [0076], perform retransmission without receiving ACK/NACK information of the SDU).

Claims 24-25 are rejected under substantially the same rationale as claims 9-10, respectively.

Allowable Subject Matter
Claims 7 and 22 are allowed.

claim 7, the closest reference, Yi, discloses a method implemented in a second device (Yi, Fig. 3, UE, eNB), comprising: 
detecting, on a radio link control, RLC, layer, whether a RLC packet is successfully received from a first device (Yi, paragraph [0071], RLC at receiving end can feed back a status report to RLC transmitting end indicating whether a PDUs are missing); 
in response to failing to successfully receive the RLC packet (Yi, paragraph [0071], PDUs n+3 and n+4 are missing), detecting the RLC packet from the first device on the RLC layer (Yi, paragraph [0071], RLC at receiving end can feed back a status report to RLC transmitting end indicating whether a PDUs are missing; paragraph [0072], at t=t4 all PDUs have been delivered and successfully received, receiver sends a status report acknowledging all PUDs up to n+5), without transmitting a negative acknowledgement, NACK, feedback for the RLC packet to the first device (Yi, paragraph [0071], trigger retransmissions of missing PDUs without waiting for an explicit RLC status; paragraph [0072], at t=t4 all PDUs have been delivered and successfully received, receiver sends a status report acknowledging all PUDs up to n+5; paragraph [0077], AM RLC transmitter retransmits a RLC PDU even if the AM RLC transmitter does not receive a NACK; paragraph [0085], RLC entity can retransmit the RLC PDU without considering that PLC status indicating NACK is received);
in response to successfully receiving the RLC packet, comparing a time length of a time interval of a predetermined RLC retransmission period with a threshold time length (Yi, paragraph [0071], RLC at receiving end can feed back a status report to RLC transmitting end indicating whether a PDUs are missing; paragraph [0072], at t=t4 all PDUs have been delivered and successfully received, receiver sends a status report acknowledging all PUDs up to n+5; paragraph [0073] status reports cannot be transmitted more often than once per time interval of a status prohibit timer); and 


The cited references do not disclose, and it would not have been obvious to a person of ordinary skill in the art, at the time of the invention, to compare a time length of a time interval from the receipt of the RLC packet to an expiration of a predetermined RLC retransmission period with a threshold time length; and in response to determining that the time length of the time interval is greater than the threshold time length, transmitting an acknowledgment, ACK.

Independent claim 22 is allowable for substantially the same reasons as claim 7.


Response to Arguments
Applicant's arguments filed June 29, 2021 have been fully considered but they are not persuasive.
Applicant further asserts that claim 1 is patentable because the “retransmission timeout value” of paragraph [0044] of Miyake is not properly equated with the claimed “predetermined RLC retransmission period.”  However, the disclosed period of ten occurrences of the timeout (see Fig. 7 of Miyake) is the same as Applicant’s claimed predetermined RLC retransmission period, that is time interval during which the RLC packet is repeatedly retransmitted if an acknowledgement, ACK, feedback has not been received.  In Fig. 8 of Miyake, the packet is repeatedly transmitted at step SA6 if an ACK 
Applicant further asserts that claim 14 is patentable because the disclosure in paragraph [0077] of Yi that the number of HARQ failures reaching a configured number is not properly considered to correspond to a “predetermined number of times,” because Applicant argues that the, if a HARQ transmission is successful before the "configured number" of "HARQ failures" is reached, the "number of HARQ failures" may not ever reach the "configured number," and thus the number of HARQ transmissions may be less that the "configured number." However, his is incorrect.  Applicant’s reasoning acknowledges that the "number of HARQ failures" may reach the "configured number," which would read on the claim language.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        /FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466